Case: 21-20227     Document: 00516069787         Page: 1     Date Filed: 10/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 26, 2021
                                  No. 21-20227
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Valente Arias-Avila,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CR-662-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Valente Arias-Avila was convicted of illegal reentry, in violation of
   8 U.S.C. §§ 1326(a), (b)(1). He contests his above-Sentencing Guidelines
   term of 48-months’ imprisonment, contending it is substantively
   unreasonable because it represents an extreme deviation from the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20227       Document: 00516069787            Page: 2   Date Filed: 10/26/2021




                                       No. 21-20227


   Guidelines’ recommended two-to-eight-month term of imprisonment which
   is not justified by the facts in this case.
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
   (2007). If no such procedural error exists, a properly preserved objection to
   an ultimate sentence, as in this case, is reviewed for substantive
   reasonableness under an abuse-of-discretion standard. Id. at 51; United States
   v. Delgado-Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect,
   for issues preserved in district court, its application of the Guidelines is
   reviewed de novo; its factual findings, only for clear error. E.g., United States
   v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Arias does not claim procedural error, placing at issue only whether a
   lesser sentence was appropriate in the light of how the court weighed his
   history and characteristics. For the following reasons, he does not establish
   abuse of discretion. See Gall, 552 U.S. at 51 (noting review “give[s] due
   deference to the district court’s decision that the [18 U.S.C.] § 3553(a)
   [sentencing] factors, on a whole, justify the extent of the variance”; and
   contention “appellate court might reasonably have concluded that a different
   sentence was appropriate is insufficient to justify reversal of the district
   court”.); United States v. Hernandez, 876 F.3d 161, 167 (5th Cir. 2017)
   (stating our court will not “reweigh the sentencing factors and substitute [its]
   judgment for that of the district court”).
          The district court’s considerable departure or variance is not
   unprecedented. See, e.g., United States v. McElwee, 646 F.3d 328, 342–45 (5th
   Cir. 2011) (noting our court has “upheld substantial Guidelines deviations”
   when “district court based its upward variance on permissible, properly
   spelled-out considerations”).       The court provided such considerations




                                             2
Case: 21-20227     Document: 00516069787         Page: 3   Date Filed: 10/26/2021




                                  No. 21-20227


   concerning Arias’ history and characteristics, concluding the Guidelines
   range failed to provide an appropriate sentence. See id. A judge “may not
   presume that the Guidelines range is reasonable.        He must make an
   individualized assessment based on the facts presented”. Gall, 552 U.S. at
   50 (citation omitted).
          AFFIRMED.




                                       3